Order entered July 7, 2021




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-21-00332-CR

                      SCOTT HARLAN RUBLE, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 397th Judicial District Court
                            Grayson County, Texas
                        Trial Court Cause No. 070815

                                       ORDER

      By letter dated June 10, 2021, the Court requested the parties brief us on

whether the Court has jurisdiction over the appeal. The State has filed a response;

to date, appellant has not.

      The reporter’s record, initially due June 15, 2021, has not been filed.

Although the Court granted an extension until July 15, 2021, on July 6, 2021, court

reporter Paula Thomas filed a letter asking whether she should file the reporter’s

record in the appeal in light of the jurisdictional issue.
      We shall treat the letter as a request for additional time to file the reporter’s

record. We grant the extension and ORDER the reporter’s record due no later than

July 30, 2021. Once the reporter’s record has been filed, we will determine

whether the Court has jurisdiction over the appeal.

                                              /s/     LANA MYERS
                                                      JUSTICE